[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-2231

                           ANNE HILTNER,

                       Plaintiff, Appellant,

                                 v.

                 SIMON AND SCHUSTER, INC., ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                              Before

                      Torruella, Circuit Judge,
              Campbell and Cyr, Senior Circuit Judges.



     Anne Hiltner on brief pro se.
     Peter Herbert, Milissa Mather, Lankler, Siffert & Wohl, Warren
M. Silver, Karen D. Kemble and The Silver Law Firm on brief for
appellees Simon & Schuster, Inc., and Stephen R. King.
     Robert H. Stier, Jr., and Pierce Atwood on brief for appellee
Glassbook, Inc.



                           April 5, 2002
            Per Curiam.        Appellant Anne Hiltner sued Stephen

King, Simon & Schuster, and Glassbook, Inc., alleging that

Riding the Bullet, a novella written by Stephen King and

published on the Internet, was copied from an unpublished

manuscript entitled Robert Adams. This manuscript was authored

by appellant's late brother, and appellant apparently has an

ownership interest in the copyright for this work.                   Appellant

also asserts that certain events described in Riding the Bullet

are based directly on the actual hospitalization and emergency

surgery    of    appellant's   mother.         Based    on   the   foregoing,
appellant       claimed   copyright    infringement      and   invasion    of

privacy.        These claims fail, as a matter of law, for the
following reasons.
            1.      Copyright Infringement.            It is plain from a

review of both works that they are not "substantially similar."
See 4 Melville B. Nimmer & David Nimmer, Nimmer on Copyright §

13.01[B], at 13-8 to 13-9 (2001) (to state an actionable

copyright claim, a plaintiff must show that "the defendant's
work is substantially similar to [the] work [in question] such
that liability may attach").                In particular, neither the

sequence of events nor the development of the characters in
Robert Adams have been replicated in Riding the Bullet.                   See

id.   §   13.03[A][1][b],      at     13-32.      Further,     and    despite

appellant's allegations to the contrary, she has failed to
identify any matter in Riding the Bullet which was quoted



                                      -2-
directly from Robert Adams.            See id. § 13.03[A][2], at 13-45.

Appellant therefore has no copyright claim.

            2.   Invasion of Privacy.               A tort action for the
following four kinds of conduct may be brought as a claim for

invasion of privacy:             (1) "unreasonable intrusion upon the

seclusion of another"; (2) "appropriation of the other's name
or likeness"; (3) "unreasonable publicity given to the other's

private life"; and (4) "publicity that unreasonably places the

other in a false light before the public."                  See Nelson v. Maine

Times, 373 A.2d 1221, 1223 (Me. 1977) (quoting the Restatement

(Second) of Torts § 652A (1977); internal quotation marks

omitted).    However, "[e]xcept for the appropriation of one's

name or likeness, an action for invasion of privacy can be
maintained   only    by      a    living    individual       whose   privacy    is

invaded."    Id. at 1225 (quoting Restatement (Second) of Torts

§ 652I; internal quotation marks omitted and emphasis added).
Appellant has failed to demonstrate a claim for any of the

above.
            First,     her       allegation    that    she    has    been    under

surveillance for years is completely conclusory and is not

supported by specific facts.               Second, because neither she nor

her mother possibly could be identified from anything in Riding

the   Bullet,    the      defendants         have     not    engaged    in     any

misappropriation of name or likeness.                       Finally, there is

absolutely no evidence that anything in Riding the Bullet

concerns appellant's private life nor places appellant in a


                                       -3-
false light. That is, appellant has not shown that anything in

the novella pertains to her.

          Affirmed. Appellant's motion to hold this appeal in
abeyance until the University of Maine and the Maine Division

of Mental Health file briefs is denied as moot.




                               -4-